COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Interest of L.L.-M.C. aka L.C., a child

Appellate case number:    01-21-00233-CV

Trial court case number: 2020-00757J

Trial court:              313th District Court of Harris County

       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                   Acting for the Court


Panel consists of Justices Kelly, Hightower, and Farris.

Date: ___December 14, 2021____